Citation Nr: 1544482	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  13-15 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin condition, including as secondary to ionizing radiation exposure in service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in relevant part, denied service connection for a skin condition.  The matter has otherwise been adjudicated by the RO in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in April 2015.  A copy of the hearing transcript is of record.  The claim was then remanded by the Board in July 2015 for additional development.


FINDING OF FACT

The evidence is at least in equipoise as to whether currently diagnosed keloids are etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for keloids of the right arm and chest have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is granting in full the benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2015).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

A VA examination conducted in August 2015 reflects a diagnosis of keloids on the chest and right arm.  Therefore, element (1) of service connection, a current disability, has been met.

With respect to element (2), an in-service incurrence of a disease or injury, the Veteran underwent a separation examination in December 1970.  He was noted to have acne vulgaris with hyperpigmented scarring on the back and chest.  This is corroborated by an August 2010 statement from the Veteran's wife, who reported that she met the Veteran in December 1970 and noticed marks on his arms and chest.

Notably, during the August 2015 VA examination, the Veteran denied a history of having any acne during service, including at the time of his separation examination.  While the Board has considered these statements, it finds the December 1970 separation examination report to be more probative than the Veteran's statements almost 45 years later to be more probative in determining what conditions were present at the time of separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report regarding the cause of a fall than subsequent lay statements asserting different etiology).  Therefore, element (2) of service connection has also been met.

With respect to element (3), a nexus between the current keloid condition and the in-service incurrence of acne, the August 2015 VA examiner stated that, based on the medical literature and a discussion with the VA dermatology department, acne vulgaris can cause scarring, to include keloid scars.  However, the examiner went on to say that there is no documentation available between service and a VA examination in 2011.  In addition, as noted above, the Veteran reported he did not have acne during 1970 examination, and that the notation to this effect was an error. Based on this information, the examiner concluded that it was not known if the Veteran actually had acne vulgaris as stated on his exit physical examination which lead to the current keloid scars.

The examiner's conclusion that it was unknown whether the Veteran actually had acne vulgaris at separation is apparently based on the Veteran's report during the examination that he never had acne in service.  As discussed above, this statement is not credible.  Given the examiner's statement that acne vulgaris diagnosed in service can lead to keloid scars, the Board finds that there is sufficient evidence to conclude that it is at least as likely as not that there is an etiological link between the Veteran's current keloid condition and his acne vulgaris in service.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  Therefore, all three elements of service connection have been satisfied, and service connection for keloids of the chest and right arm is warranted.


ORDER

Service connection for keloids of the right arm and chest is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


